      Case 1:19-cv-09236-KPF Document 108 Filed 05/11/20 Page 1 of 2


May 11, 2020


By ECF

Hon. Katherine Polk Failla
U.S. District Court, S.D.N.Y.
40 Foley Square, Room 2103
New York, NY 10007

Re:    Leibowitz et al. v. iFinex Inc., et al., 19-CV-09236 (KPF)
       and consolidated actions

Dear Judge Failla:

        Plaintiffs respectfully submit a proposed Case Management Order attached as Ex-
hibit 1. This Case Management Order reflects the revisions ordered by the Court on May
8, 2020, Dkt. 107, to the proposed Case Management Order Plaintiffs previously submitted
on April 29, 2020, Dkt. 103-1.

Respectfully submitted,


  s/ Kyle W. Roche
  Kyle W. Roche
  Edward Normand
  Velvel Freedman (pro hac vice)
  Joseph M. Delich
  ROCHE CYRULNIK FREEDMAN LLP
  99 Park Avenue, 19th Floor
  New York, NY 10016
  kyle@rcfllp.com
  tnormand@rcfllp.com
  vel@rcfllp.com
  jdelich@rcfllp.com

  /s/ Caitlin Halligan
  Philippe Z. Selendy
  Caitlin Halligan
  Maria Ginzburg
  Andrew R. Dunlap
  SELENDY & GAY PLLC
  1290 Sixth Avenue
  New York, NY 10104
  pselendy@selendygay.com
  challigan@selendygay.com
  mginzburg@selendygay.com
  adunlap@selendygay.com
     Case 1:19-cv-09236-KPF Document 108 Filed 05/11/20 Page 2 of 2
Honorable Katherine Polk Failla
May 11, 2020



  /s/ Todd M. Schneider
  Todd M. Schneider (pro hac vice)
  Jason H. Kim (pro hac vice)
  Matthew S. Weiler (pro hac vice)
  Kyle G. Bates (pro hac vice)
  SCHNEIDER WALLACE COTTRELL KONECKY LLP
  2000 Powell Street, Suite 1400
  Emeryville, CA 94608
  tschneider@schneiderwallace.com
  jkim@schneiderwallace.com
  mweiler@schneiderwallace.com
  kbates@schneiderwallace.com

  Interim Lead Counsel and Attorneys for Plaintiffs and the Pro-
  posed Class

Encl: Exhibit 1.




                                           2
